Citation Nr: 9922670	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-31 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
scar in the chest region.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had recognized guerrilla service from August 
1943 to February 1946.  He was in missing status from August 
1943 to February 1945, and his status under MPA was 
terminated on February 23, 1945.  

This matter comes before the Board of Veterans' Appeals 
("Board" or "BVA") on appeal of a May 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Manila, Philippines, which denied, inter 
alia, service connection for a shrapnel wound on the chest.  
The appellant perfected a timely administrative appeal with 
respect to this issue.

In March 1999, the Board remanded this case to the RO 
compliance with due process requirements and proper 
adjudication in accordance with the laws and regulations 
governing finality of decisions.  In this regard, the Board 
observed that service connection for a defective breast, 
claimed as a keloid on the chest, was previously denied by 
the RO in an unappealed rating decision dated in September 
1961.  However, in its May 1997 rating decision, the RO 
improperly addressed the appellant's claim for a chest scar 
as an original claim rather than as an attempt to reopen, 
which requires the submission new and material evidence, 
thereby warranting remand for correction of this 
jurisdictional defect.  See Fulkerson v. West, 12 Vet. App. 
268, 269-70 (1999) (per curiam) (setting aside a Board 
decision to enable the Board to observe the procedure 
required by law for reopening of final RO decisions) and 
(citing Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996)).

By a rating decision dated in April 1999, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a scar in the 
chest region, and continued the denial of the claim.  During 
that same month, the appellant was furnished a Supplemental 
Statement of the Case, which contained the applicable legal 
criteria, as well as the courts' precedent decisions, 
governing final RO decisions.  This case is once again before 
the Board for appellate consideration.

FINDINGS OF FACT

1.  The RO denied service connection for a defective breast, 
claimed as a keloid scar on the chest, in rating decisions 
dated in September and October 1961; the appellant did not 
initiate an appeal with respect to either determination.

2.  Additional evidence submitted since the RO's October 1961 
decision is comprised of the appellant's testimony, and 
statements from Dr. J.T.R.  This information is either 
cumulative or redundant; or it does not bear directly and 
substantially upon the subject matter now under 
consideration, and, when considered with all of the evidence 
of record, it has no significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  The RO's September and October 1961 rating decisions, 
which denied service connection for a defective breast, 
claimed as a keloid scar on the chest, are final.    38 
U.S.C.A. §  7105(a)-(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1998).  

2.  The evidence received since the RO's October 1961 denial 
of service connection for a defective breast, claimed as a 
keloid scar on the chest, is not new and material, and the 
appellant's claim with regard thereto is not reopened.  
38 U.S.C.A. §§ 107, 1110, 5108 (West 1991); 38 C.F.R. 
§§ 3.8(c)(1)-(2), 3.104, 3.156(a), 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the RO previously denied the appellant claim for 
service connection for a defective breast, claimed as a 
keloid scar on the chest, in September and October 1961, and 
the appellant did not initiate an appeal by filing a notice 
of disagreement, see 38 U.S.C.A. § 81-5(a)-(b); 38 C.F.R. 
§§ 20.200, 20.302, the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the appellant's 
claim for this benefit may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The VA must 
review all of the evidence submitted since the last final 
disallowance, in this case the RO's October 1961 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, No. 98-2267, slip op. at 2-3 (U.S. 
Vet. App. May 4, 1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
and continues to be binding precedent).  New and material 
evidence means evidence not previously submitted to the 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §  3.156(a).

Pertinent evidence which was of record when the RO rendered 
its decisions in September and October 1961 may be briefly 
summarized.  The service medical records do not contain a 
report of entrance examination.  Additional service medical 
records consist of a September 12, 1945 report of physical 
examination, which reflects that examination of the skin 
revealed a keloid on the appellant's chest.  In a sworn 
affidavit for Philippine Army Personnel, which was also dated 
on September 12, 1945, the appellant attested that while he 
did received treatment for malaria in June 1945, he did not 
incur any injury or wounds during service.  In February 1946, 
the appellant was accorded an examination for separation and, 
at that time, the results disclosed that the appellant was 
found to have a hypertrophied scar in the mid-sternal region.  
There was, however, no mention on the report of separation 
examination that the appellant sustained an injury to the 
chest during service.  In fact, in a sworn Affidavit for 
Philippine Army Personnel dated February 1946, the appellant 
again attested, over his signature, that he did not incur any 
injury or wounds during his period of military service.

Additional evidence in the form of three lay statements were 
received by the RO in October 1961.  These statements 
indicated to the effect that the appellant was held captive 
by the Japanese in 1943, and that, during this confinement, 
the appellant had been severely maltreated and that his 
breast had been severely injured.  The first statement was 
from an acquaintance of the appellant who claimed that he had 
the occasion to visit the appellant during his confinement, 
and that the appellant told him of the severe maltreatment he 
had received and of the injuries he had sustained while in 
captivity.  The second statement was from a service comrade 
who claimed that he and the appellant had been captured 
together in 1943; that they had been severely maltreated 
during their confinement; and that the appellant had received 
severe maltreatment on the breast.  The third statement was 
from the appellant's father who claimed that in 1943, when 
the appellant arrived at his house, he witnessed that the 
appellant had been severely injured with a bleeding breast 
and head.  In that same statement, the appellant's father 
indicated that according to information provided to him by 
the appellant, the appellant had escaped from confinement by 
the Japanese.

Based on the evidence as described above, the RO, by rating 
decisions in September and October 1961, denied service 
connection for a defective breast, claimed as a keloid scar 
on the chest.  These decisions were predicated on a finding 
that the keloid scar existed prior to the appellant's 
enlistment and was not aggravated during service.  In this 
context, the RO found that there were no clinical records of 
any treatment (relative to the chest) during the appellant's 
period of military service.  The RO further found that while 
a keloid on the chest, as well as a scar on the chest, was 
documented on reports of physical examination dated in 
September 1945, and February 1946, respectively, the 
processing affidavits executed by the appellant at that same 
time were negative for any injury or disease claimed during 
service.  Thus, the RO determined that since the record 
showed no examination at the time of the appellant's 
induction, the presumption of soundness was not for 
application.  Therefore, because there was no treatment or 
record of incurrence of the scar on the chest, it was the RO' 
determination that the scar existed prior to enlistment and 
that no aggravation was shown during the appellant's military 
service.

Under the laws administered by the VA, service connection may 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
"[s]ervice before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, . . . including among such military forces 
organized guerrilla forces . . ., shall not be deemed to have 
been active military . . . service for the purpose of any law 
of the United States conferring . . . benefits upon any 
person by reason of the service of such person or the service 
of any other person in the Armed Forces, except benefits 
under . . . chapter[ ] 11 . . . of this title." 38 U.S.C.A. 
§ 107(a) (West 1991).

Pursuant to 38 C.F.R. § 3.8(c)(1), service with the 
Commonwealth Army of the Philippines is included for 
compensation.  However, pertinent regulation also provides 
that "[u]nless the record shows examination at the time of 
entrance into the Armed Forces, such persons are not entitled 
to the presumption of soundness." 38 C.F.R. § 3.8(c)(2).  
But cf. 38 U.S.C.A. § 1111 (West 1991) (regarding the 
presumption of sound condition).  Therefore, under such 
circumstances, the burden of persuasion falls on the 
Philippine-claimant to establish that he or she entered 
military service in sound condition, and that the claimed 
disability actually had its onset during the Philippine-
claimant's period of military service.  Id; 38 C.F.R. 
§ 3.8(c)(2).

Pertinent evidence submitted since the October 1961 decision 
includes testimony that the appellant offered during a 
personal hearing conducted in December 1997, and medical 
statements from Dr. J.T.R., dated in December 1996, April 
1997, and July 1998.

Turning first to the personal hearing testimony, the Board 
notes that the appellant has essentially testified to the 
effect that in June 1943, he was maltreated by the Japanese.  
Similarly, while the December 1996 statement indicated that 
the appellant received treatment due to trauma by the 
Japanese in 1943, this statement did not indicate in any way 
the nature of the trauma, or that the purported treatment was 
relative to a chest injury.  Accordingly, since the evidence 
that was before the RO in 1961 suggested these same facts, 
the Board determines that the hearing testimony, as well as 
the cited portion of the December 1996 statement, is merely 
cumulative of evidence that was considered by the RO in 1961.  
Since these pieces of evidence are not "new" evidence 
within the meaning of 38 C.F.R. § 3.156(a), they do not 
provide a basis for reopening.

In his statement dated December 1996, Dr. R. also indicated 
that in October 1944, the appellant was hit in the breast by 
shrapnel.  In his statement dated April 1997, Dr. R. related 
that he had the honor to present findings of the appellant, 
which included a penetrating wound to the chest wall due to 
shrapnel.  However, in a July 1998 sworn affidavit, Dr. R. 
stated that from the year 1960 to 1964 he served as the rural 
health physician in the municipality where the appellant 
resides.  He explained that it was during this time that he 
had come to know the appellant, who had submitted for 
treatment of a number of (unrelated) ailments.  He related 
that he was now retired from government service; that he was 
practicing his profession; and that the appellant has a 
noticeable keloid on the chest.  He attested, over his 
signature, that according to the appellant, the keloid was 
the result of a shrapnel wound that the appellant had 
sustained during an encounter with the Japanese while in 
service.

In the matter presently before the Board, the appellant is 
competent to provide lay statements as to the sequence of 
events that led to his keloid scar.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 
(1994).  The appellant, as referred by history in the 
statements of December 1996 and July 1998, indicated that the 
keloid scar was caused by a shrapnel wound to the chest in 
1944.  However, there is no indication in the record at the 
time of the RO's 1961 rating decisions that the appellant 
sustained a shrapnel wound during service.  In fact, 
according to the lay evidence on file in 1961, the keloid 
scar was allegedly caused by maltreatment due to captivity by 
the Japanese, with no mention whatsoever of a shrapnel wound, 
even though the appellant, himself, specifically denied, over 
his signature, having sustained any injury or wounds during 
service in his sworn affidavits of 1945 and 1946.  Therefore, 
to the extent his statements imply that the keloid scar came 
about as a result of a shrapnel wound in 1944, such 
implication, in light of the contrary lay evidence that was 
considered in 1961, is insufficient to provide a basis for 
reopening.  Cf. Evans v. Brown, 9 Vet. App. at 283 (citing 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) and Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) (Statements that are 
inherently false are insufficient for purposes of reopening a 
claim)).

As for Dr. R., he is a medical professional who is competent 
to testify that the appellant's keloid scar was caused by a 
shrapnel wound.  This evidence, as set forth in his 
statements, was not of record at the time the RO reviewed the 
claim in 1961.  Such evidence would seem to add a new 
allegation of a cause not previously advanced as to the 
claimed basis for service incurrence, namely, a 1944 shrapnel 
wound to the chest.  Although the July 1998 sworn affidavit 
confirmed that the appellant has a keloid scar on the chest, 
it also confirmed that the physician has only been treating 
the appellant as early as 1960.  Thus, Dr. R. was not an 
eyewitness to the scene of events that led to the appellant's 
keloid scar.  Moreover, in the context of this same 
affidavit, the physician, himself, admitted that he 
essentially repeated an oral history of events as provided by 
the appellant, thereby indicating that he had no actual 
knowledge of when or how the keloid came to exist.  
Therefore, any opinion regarding when and what actions or 
sequence of events caused the keloid scar is outside the 
scope of his competence.  Cf. King v. Brown, 5 Vet. App. 19, 
21 (1993) (holding that the credibility of a statement may 
not be presumed when the fact asserted is beyond the 
competence of the person making the assertion).  But see 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
incompetent medical evidence cannot enjoy the presumption of 
truthfulness accorded by Justus, supra, as to determination 
of whether evidence is new and material for purposes of 
reopening a claim").  Accordingly, such evidence cannot 
serve as a basis for reopening.

Because the evidence submitted since the RO rendered its 
October 1961 decision, when viewed in conjunction with the 
other evidence of record, does not tend to offer a competent 
opinion as to when the condition began, or to indicate that 
the appellant entered military service in sound condition, or 
that his scar was aggravated during service, it is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim of 
entitlement to service connection for a scar in the chest 
region.  See 38 U.S.C.A. § 5108.

The Board views its discussion as sufficient to inform the 
appellant of the requirements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

New and material evidence having not been submitted to reopen 
the claim, service connection for a scar in the chest region 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

